Per Curiam.

The proceedings on the part of the plaintiff have been regular, under the 23d section of the act of the 11th sess. c. 36. and as Daniel Powers, the former landlord of Close, the tenant in possession, was discharged under the insolvent act, the 24th of September, 1811, he has no further right, as landlord, to come in and defend. His right, whatever it might be, passed to his assignees, and they do not apply. The neglect of Close to give notice to Daniel Powers of the service of the ejectment, (assuming him then to have been his tenant) has nothing to do with this application, since the interest of Powers has been assigned. The only remaining ground of the application by Powers is upon the new interest he acquired as a purchaser, at the sheriff’s sale on the 27th of May last, but in that new character he has no right to come in at this late day, and so long after the regular execution of the judgment. He would come in as a stranger, not as landlord; and in that character he cannot be -received, but must be put to his action, if he has any. There is no precedent to warrrant so extraordinary an indulgence.
Motion denied.